Citation Nr: 1110451	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO.  

In January 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his January 2011 hearing, the Veteran testified that the 30 percent rating for his service-connected generalized anxiety disorder did not adequately reflect the level of impairment caused by that disorder.  He also testified that he was unable to work due to his service-connected disabilities.  Therefore, he maintained that an increased rating was warranted for his generalized anxiety disorder and that a TDIU was also warranted.  

After reviewing the record, the Board finds that there may be outstanding evidence which could support the Veteran's claims.  Therefore, additional efforts should be made to obtain that evidence.

In September 2008, VA requested records from the Social Security Administration regarding the Veteran's receipt of Social Security disability benefits.  The following month, VA received records showing that the Veteran had been awarded Social Security disability benefits, following a December 1994 hearing by an Administrative Law Judge.  It was noted that the primary diagnosis was a cervical sprain and that the disability had begun in May 1991.  

In October 1998, following a review of the Veteran's Social Security award, the Veteran was notified that his Social Security disability benefits would continue.  The primary diagnosis was depressive disorder, and the secondary diagnosis was anxiety-related disorder.  

There is no evidence in the file showing the Veteran's receipt of Social Security disability benefits beyond October 1998, and during his January 2011 hearing, it was unclear whether he was, still, receiving such benefits.  However, if he continues to receive such benefits, the associated records could potentially support his claim.

During his January 2011 hearing, the Veteran testified that he was followed by VA for his service-connected generalized anxiety disorder at the VA Outpatient Clinic in New Port Richey, Florida.  

VA records obtained in conjunction with the Veteran's claims reflect his treatment from August 2008 through April 2009.  They include reports of psychiatric treatment in August, November, and December 2008 at the Pasco County VA Outpatient Clinic in New Port Richey, Florida.  They also show treatment for various other disorders at the VA Medical Center (MC) in Tampa, Florida.  Although the Veteran was scheduled to return to the New Port Richey Clinic for supportive psychotherapy in February 2009, records of psychiatric treatment beyond December 2008 have not been associated with the claims folder.  

The Veteran was last examined by VA in June 2008 to determine the extent of impairment due to his service-connected generalized anxiety.

With respect to his claim of entitlement to a TDIU, the Board notes that the Veteran has a combined 50 percent evaluation for the following service-connected disabilities:  generalized anxiety disorder, evaluated as 30 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and a hearing loss disability, evaluated as noncompensable.  

To date, the Veteran has not been examined to determine whether his service-connected disabilities preclude him from securing and following a substantially gainful occupation.

In light of the foregoing, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Request that the Social Security Administration provide copies of the Veteran's records associated with his award of Social Security disability benefits since October 1998.  If those benefits were discontinued, or otherwise changed, records associated with that discontinuance/change must be requested directly from the Social Security Administration.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

A negative reply to any request must be noted in writing and associated with the claims folder.

2.  Request the Veteran's VA psychiatric treatment records since December 2008.  This must include, but is not limited to, his treatment at the Pasco County VA Outpatient Clinic in New Port Richey, Florida.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

A negative reply to any request must be noted in writing and associated with the claims folder.

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a psychiatric examination to determine the extent of impairment due to his service-connected generalized anxiety disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify the manifestations of the Veteran's generalized anxiety disorder and determine the level of occupational and social impairment due to that disorder, e.g., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); occupational and social impairment with reduced reliability and productivity; or occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The examiner must set forth his or her rationale for all opinions.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for a comprehensive examination to determine whether he is unemployable due to his service-connected disabilities:  generalized anxiety disorder, diabetes mellitus, tinnitus, and hearing loss disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination, the examiner must render an opinion, with complete rationale, as to whether the Veteran is precluded from securing and following a substantially gainful occupation, due solely to his service-connected disabilities.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

5.  When the actions in Parts 1, 2, 3, and 4 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to an increased rating for generalized anxiety disorder and entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


